Citation Nr: 0212735
Decision Date: 09/23/02	Archive Date: 11/06/02

DOCKET NO. 96-42 529               DATE SEP 23, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Entitlement to restoration of a 30 percent evaluation for post-
operative recurrent dislocation of the right (minor) shoulder.

2. Entitlement to an increased evaluation for post-operative
recurrent dislocation of the right (minor) shoulder, currently
rated as 20 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to August
1969.

This case was originally before the Board of Veterans' Appeals
(Board) on appeal of a June 1996 rating decision by the Detroit,
Michigan, Regional Office (RO) of the Department of Veterans
Affairs (VA). A notice of disagreement was received in July 1996,
a statement of the case was issued in July 1996, and a substantive
appeal was received in August 1996. In a February 2000 decision,
the Board remanded this matter to the RO for further development of
the record. The requested development having been completed to the
extent possible, the veteran's claim has been returned to the Board
for further appellate consideration.

The Board notes that in various supplemental statements of the case
and on a November 1998 Certification of Appeal (VA Form 8), the
issue was routinely described in terms of entitlement to an
increased rating. However, the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (hereinafter, "the Court") has held
that a claim stemming from a rating reduction action is a claim for
restoration of the prior rating, not a claim for an increased
rating. See Peyton v. Derwinski, 1 Vet. App. 292 (1991); Doffleymer
v. Derwinski, 2 Vet. App. 277, 280 (1992). This distinction is
significant for purposes of the present case in view of the fact
that both restoration of a 30 percent evaluation and an increased
evaluation are sought. The rating decision, notice of disagreement,
and statement of the case effectively embrace both issues, as does
the substantive appeal. Thus, both issues remain in appellate
status.

2 -

After receiving a January 2002 supplemental statement of the case,
the veteran submitted a written communication in which he asked
that his appeal be continued without waiting for the 60 day
response period to.elapse. He indicated that he had nothing else to
add about the issue. Acting on this communication, the RO advised
the veteran in early March 2002 that it was returning the case to
the Board. The veteran was advised that if he wished to submit
additional evidence, he should submit such evidence directly to the
Board along with an explanation, in writing, why he could not have
sent the additional evidence earlier. In March 2002, the Board
received additional medical evidence from the veteran. However, no
written explanation was furnished as to the reason such evidence
could not have been furnished earlier. Duplicates of the evidence
were also submitted by the veteran's representative to the RO, and
the RO then forwarded the duplicate evidence to the Board.

By regulation, the Board will not accept additional evidence except
when the appellant demonstrates on motion that there was good cause
for the delay. See 38 C.F.R. 20.1304(b)(1) (67 Fed. Reg. 3099, 3105
(Jan. 23, 2002)). The RO's March 2002 letter effectively advised
the veteran of this requirement. The RO also advised the veteran of
the manner in which such a good cause motion should be made.
However, the veteran did not advance any argument regarding good
cause for failing to submit the additional evidence earlier. While
the additional evidence was received within 60 days of the issuance
of the January 2002 supplemental statement of the case, the veteran
has already waived the 60 day response period and indicated that he
had nothing else to submit. In the Board's view, the mere
submission of additional evidence did not serve to revoke the
veteran's previous express waiver of the 60 day response period.
The Board also notes that the 90 day period for submitting
additional evidence provided for in 38 C.F.R. 20.1304(a) also does
not apply in this case as that provision is for application when a
case is certified to the Board. The veteran's appeal had been
certified to the Board several years before, and the case was only
being returned to the Board after a remand.

3 -

Accordingly, the additional evidence is not being considered by the
Board in this decision. However, the new evidence is hereby
referred to the RO for appropriate action.

FINDINGS OF FACT

1. By rating decision dated in January 1970, service connection was
established for a right shoulder disability and a noncompensable
rating was assigned.

2. By rating decision dated in June 1983, the veteran's right
shoulder disability was described for rating purposes as a
recurrent dislocation and surgical repair of the right shoulder,
major, and a 30 percent disability evaluation assigned effective
May 1, 1983.

3. By rating decision in February 1996, the RO proposed a reduction
in the evaluation for the veteran's right shoulder disability from
30 percent to 20 percent on the basis that it was incorrectly rated
as a major extremity when the veteran was in fact left handed; this
proposed reduction was effected by rating decision in June 1996,
and a 20 percent rating was assigned, effective September 1, 1996.

4. The prior evaluation of the veteran's right shoulder as a major
extremity was clearly and unmistakably erroneous.

5. The veteran's service-connected post-operative recurrent
dislocation of the right (minor) shoulder is manifested by
subjective complaints of pain with limitation of motion no greater
than to midway between side and shoulder level, with no additional
functional loss due to pain, fatigue, weakness, and flare-ups.

4 -

CONCLUSIONS OF LAW

1. The requirements for reduction to a 20 percent schedular
disability evaluation for the veteran's post-operative recurrent
dislocation of the right (minor) shoulder have been met. 38
U.S.C.A. 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 3.105,
4.71a, Diagnostic Codes 5201, 5202 (2001).

2. The schedular criteria for a rating in excess of 20 percent for
post-operative recurrent dislocation of the right (minor) shoulder
disability have not been met. 38 U.S.C.A. 1155, 5107 (West 1991 &
Supp. 2002); 38 C.F.R. 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes
5201, 5202 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000), now codified at 38 U.S.C.A. 5102, 5103, 5103A,
5107 (West Supp. 2002). This newly enacted legislation provides,
among other things, for notice and assistance to claimants under
certain circumstances. VA has issued final rules to amend
adjudication regulations to implement the provisions of the VCAA.
See 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified as
amended at 38 C.F.R. 3.102, 3.156(a) 3.159, and 3.326(a)). The
intended effect of the new regulation is to establish clear
guidelines consistent with the intent of Congress regarding the
timing and the scope of assistance VA will provide to a claimant
who files a substantially complete application for VA benefits, or
who attempts to reopen a previously denied-claim. Where laws or
regulations change after a claim has been filed or reopened and
before the administrative or judicial process has been concluded,
the version most favorable to the appellant will apply unless
Congress provided otherwise or has permitted the Secretary of
Veterans Affairs to do otherwise and the Secretary has done so. See
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

5 -

After reviewing the claims folder, the Board finds that there has
been substantial compliance with the assistance provisions of the
new legislation. The record includes VA examination reports as well
as VA outpatient treatment records and private treatment records.
Significantly, no additional pertinent evidence has been identified
by the veteran as relevant to the issues on appeal. Under these
circumstances, no further action is necessary to assist the veteran
with his claims.

Furthermore, the veteran has been notified of the applicable laws
and regulations which set forth the criteria for entitlement to an
increased evaluation and restoration of a 30 percent evaluation for
the service-connected right shoulder disability. The discussions in
the rating decision, statement of the case, and supplemental
statements of the case have informed the veteran of the information
and evidence necessary to warrant entitlement to the benefits
sought. The Board therefore finds that the notice requirements of
the new law have been met.

The Board has reviewed the facts of this case in light of the VCAA
and the new VCAA regulations. As discussed above, VA has made all
reasonable efforts to assist the veteran in the development of his
claims and has notified him of the information and evidence
necessary to substantiate the claims. Consequently, the case need
not be referred to the veteran or his representative for further
argument as the Board's consideration of the new law and new
regulations in the first instance does not prejudice the veteran.
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v.
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24,
1992).

Under the circumstances of this case, where there has been
substantial compliance with the VCAA, a remand would serve no
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546
(1991) (strict adherence to requirements in the law does not
dictate an unquestioning, blind adherence in the face of
overwhelming evidence in support of the result in a particular
case; such adherence would result in unnecessarily imposing
additional burdens on VA with no benefit flowing to the veteran);
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would

6 -

only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided).

Analysis

The veteran's service medical records and numerous VA examination
reports show that the veteran is left-handed, a fact not disputed
by the veteran. The veteran sustained an injury to his right
shoulder in service, and service connection was established
(noncompensable) for recurrent dislocation of the right shoulder by
a rating action dated in January 1970. After corrective surgery,
the right shoulder was evaluated as a major extremity and a 30
percent evaluation was assigned in a June 1983 rating action. In
this case, the evidence clearly and unmistakably demonstrates that
evaluation of the right shoulder as a major extremity was
erroneous.

The 30 percent evaluation remained in effect over the years, during
which time the veteran sought increased evaluations on numerous
occasions, primarily predicated on complaints of pain in the
service-connected right shoulder. In February 1996, the RO
discovered that the veteran had erroneously been afforded greater
benefits than that to which he was entitled by virtue of the fact
that his right (minor) shoulder had been evaluated as a major
extremity, and a proposed reduction was issued.

From the perspective of the claim for increased evaluation, under
the applicable criteria, disability evaluations are determined by
the, application of a schedule of ratings which is based on average
impairment in earning capacity. See 38 U.S.C.A. 1155; 38 C.F.R.
Part 4. Separate diagnostic codes identify the various disabilities
and VA has a duty to acknowledge and consider all regulations that
are potentially applicable through the assertions and issues raised
in the record, and to explain the reasons and bases for its
conclusions. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
These regulations include, but are not limited to 38 C.F.R. 4.1 and
4.2. Also, 38 C.F.R. 4.10 provides that, in cases of functional
impairment, evaluations must be based upon lack of usefulness of
the affected part or systems, and medical

7 -

examiners must furnish, in addition to the etiological, anatomical,
pathological, laboratory and prognostic data required for ordinary
medical classification, full description of the effects of the
disability upon the person's ordinary activity. While lost time
from work related to a disability may enter into the evaluation,
the rating schedule is "considered adequate to compensate for
considerable loss of working time from exacerbations proportionate"
with the severity of the disability. These requirements for
evaluation of the complete medical history of the claimant's
condition operate to protect claimants against adverse decisions
based upon a single, incomplete, or inaccurate report, and to
enable VA to make a more precise evaluation of the level of the
disability and of any changes in the condition. Schafrath v.
Derwinski, 1 Vet. App. at 594. However, when entitlement to
compensation has been established and an increase in disability
rating is the issue, the present level of disability is of primary
concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).

In regard to the shoulder joints, the factors of disability reside
in reductions of their normal excursion of movements in different
planes. The considerations include more or less movement than
normal, weakened movement, excess fatigability, incoordination,
impaired ability to execute skilled movements smoothly, pain on
movement, swelling deformity or atrophy of disuse, instability of
station, disturbance of locomotion, and interference with sitting,
standing, and weight- bearing. 38 C.F.R. 4.45. The veteran's
disability will be rated under the diagnostic code which allows the
highest possible evaluation for the clinical findings shown on
objective examination.

Private x-rays taken in November 1995 showed minimal degenerative
arthritis. An evaluation dated in December 1995 from Michael S.
Fitzsimmons, M.D., reported that the veteran complained of
occasional pain, particularly in cold weather or if he overused his
shoulder to any degree. On examination, there was full range of
motion in the shoulder with some minimal complaints of subacromial
and lateral pain.

8 -

Upon VA examination dated in January 1996, the right shoulder could
abduct to 160 degrees with forward flexion to 120 degrees. Internal
and external rotation was to 75 degrees. The absence of swelling or
deformity was noted. Right shoulder muscle strength was good with
adequate grip. Radiological examination failed to show any
arthritic change.

Shortly after being informed of the proposed reduction, the
veteran's private physician reported that the veteran's shoulder
had not improved. The physician stated that, "[i]f anything, it had
worsened." Also included was a report from an orthopedic surgeon
dated in March 1996, indicating that the veteran was living with
"pain and discomfort... secondary degenerative changes."

At his May 1996 personal hearing, the veteran conceded that his
shoulder had not dislocated for many years, but stated that he felt
it was loose and the operation might not hold forever. The veteran
also reported that he worked as a crane operator, but was unable to
perform all of the tasks required. He felt that there was no reason
that he shouldn't be working and thought he was being passed over
because of his disability. Although range of motion was near
normal, the veteran complained of pain and spasm in the right
shoulder and of being unable to do overhead work. He also
complained of weather-related flare-ups.

A private MRI dated in August 1996 reported findings involving the
supraspinatus tendon and suggested at least a partial thickness or
intrasubstance tear which might be chronic in nature. An August
1996 private treatment record reflects the veteran's condition as
stable and unchanged in the previous six months. He had forward
flexion to 100 degrees and abduction to 90 degrees. It was reported
that the veteran had some degree of impingement and underlying
degenerative arthritis subsequent to the old trauma to his
glenohumeral joint.

A January 1997 report from B.T. Jagdale, M.D., indicates that an
impingement test in December 1996 was positive and any movement
caused severe discomfort for the veteran. It was reported that the
veteran could not rotate externally beyond 60 degrees.

9 -

The veteran was afforded another RO hearing in January 1997. He
complained of shooting pain in his right arm along with numbness in
his right hand.

Upon VA examination dated in January 1997, the veteran complained
of a shooting pain in the right arm and aching at night unrelated
to activity. He had recently undergone a repair to an Achilles'
tendon and he was walking with crutches, nonweight-bearing. The
veteran complained that his right shoulder was sometimes loose and
aching. Objectively, there was no swelling or deformity. Anterior
tenderness was reported without atrophy. No arthritis or other
abnormality was revealed upon x-ray examination. Abduction was to
110 degrees, external rotation was to 40 degrees, and internal
rotation was to 75 degrees. The veteran complained of pain on
motion. Grip strength was 100 pounds on the left and 40 on the
right. There was normal nerve conduction and normal EMG of the
right upper extremity. The examiner commented that the upper
extremities were negative for neurological deficit. The examiner
concluded that there was no objective evidence of pain on motion,
that the right shoulder was fully functional, and there was nor
reason for flare-up and limitation of motion.

A June 1997 radiological study of the right shoulder at Mercy
Memorial Hospital was interpreted as showing minimal degenerative
arthritis with postoperative changes in the proximal right humerus,
unchanged as compared to a study in 1995.

A September 1997 report from Lane Scheiber, M.D., reported a
physical examination demonstrating flexion of the right shoulder to
140 degrees, abduction to 150 degrees and that the veteran could
internally rotate his thumb to his buttocks. Significant crepitus,
consistent with degenerative changes in the shoulder, was noted.

A VA outpatient treatment record dated in September 1998 shows
complaints of pain and abduction to 70 degrees and forward flexion
to 120 degrees.

10 -

A private treatment record from The Rehabilitation Center dated in
1998 demonstrates that the veteran was given a prescription for
right shoulder treatments two to three times per week for four to
six weeks. A diagnosis of impingement, tendonitis,
acromioclavicular joint was noted. An October 1998 clinical record
from Anthony Melonakos, M.D., notes range of motion limited to 90
degrees of abduction, internal rotation to about L-3, external
rotation of -30 degrees, and full adduction. A November 1998 MRI of
the right shoulder revealed an impression of findings consistent
with tendinopathy in the supraspinatus tendon. It was noted that
the infraspinatus, teres minor and subscapularis tendon and muscles
appeared normal without evidence of a rotator cuff tear. There were
no significant degenerative changes of the acromioclavicular joint.
A follow-up treatment record dated in November 1998 demonstrates
that forward flexion had improved to 110 degrees and abduction was
about the same. External rotation was noted as to about neutral. A
December 1998 treatment record from The Rehabilitation Center
indicates that the veteran had seen decreased right shoulder pain
and increased range of motion since beginning the strengthening
program.

The veteran received an intraarticular injection in the right
shoulder in February 1999. Treatment records from Dr. Melonakos
dated from 1998 to 1999 demonstrate the veteran reported having
right shoulder pain, but no instability. It was noted in November
1998 that the veteran was medically retired due to a left Achilles
tendon rupture and subsequent repair times two. Range of motion in
the right arm was noted as flexion from zero to 140 degrees with
slight pain at end range, external rotation to 52 degrees with
slight increase in pain at end range, and internal rotation to T9
with slight increase in pain. Impingement testing revealed the
veteran had only minimal increase in pain with over pressure during
forward flexion with internal rotation. A December 1998 clinical
record demonstrates range of motion in the right shoulder to 110
degrees flexion and abduction, and neutral external rotation. Some
tenderness to palpation in the greater tuberosity of the humerus
was noted.

VA treatment records dated in 1999 demonstrate abduction to 100
degrees. A MRI of the right shoulder demonstrated degenerative
changes in the acromioclavicular

joint without evidence of frank impingement, and some evidence of
thinning atrophy and fatty replacement consistent with chronic
tendinopathy involving the musculotendinous junction. The rotator
cuff tendons were noted as intact with no evidence for frank tear.

A private treatment record dated in June 1999 demonstrates normal
active flexion of the right shoulder, normal active abduction, and
normal external rotation of the shoulder. Functional internal
rotation was limited to L1 spinal level. Internal rotation was
noted as the most painful for the veteran.

A January 1999 private treatment record indicates that the veteran
reported his shoulder felt fine since his last injection. Physical
examination revealed no gross abnormality regarding the right
shoulder. There was no evidence of erythema, cellulitis, or
ecchymosis. The veteran demonstrated full active range of motion of
the right shoulder with crepitation that did not appear to be
painful on examination.

A February 2000 private MRI report of the right shoulder
demonstrates impressions of no evidence of a complete rotator cuff
tear, tendinitis/tendinopathy involving the supraspinatus tendon on
the right, fluid in the subacromial-subdeltoid bursa suggesting
bursitis, and susceptibility about the proximal humeral shaft which
appeared to reflect small sequelae from prior internal fixation. A
March 2000 statement from Daniel Sullivan, M.D., indicates that the
veteran had had some improvement since his last visit, although it
was on again and off again.

Upon VA examination dated in February 2001, the veteran complained
of pain in the right shoulder with stiffness. The veteran also
reported difficulty raising his right arm. Physical examination
revealed the shoulder contour was normal without any atrophy or
deformity. There was mild tenderness anteriorly on deep palpation.
Range of motion was noted as abduction to 160 degrees, forward
flexion to 160 degrees, external rotation to 40 degrees, and
internal rotation to 70 degrees. Power against resistance was good
and there was no evidence of weakness of movement. A diagnosis of
history of recurrent dislocation of the right shoulder with a
reconstructive procedure done in 1973, no history of further
dislocation, was noted.

- 12 -

The examiner opined that there was no evidence of fatigability
during the period the veteran was undergoing this physical
examination. The examiner also noted it was not possible to comment
about fatigability after extended use or during any flare-ups.

Private treatment records dated in 2000 from Dr. Pompy indicate the
veteran hurt his right shoulder while living and moving into his
new home. It was noted the veteran was unable to abduct the right
shoulder above 90 degrees quickly. A February 2000 computed
tomography scan of the right shoulder revealed evidence of previous
surgery in the proximal right humerus, otherwise normal right
shoulder. Rotator cuff or glenoid labrum tear could not be ruled
out.

In June 2001, the veteran was given a prescription for physical
therapy three times per week.

Findings on a December 2001 MRI of the right shoulder were
interpreted as perhaps representative of rotator cuff tendon sprain
versus tendinitis with no definite evidence of rotator cuff tendon
injury.

The Board observes that normal range of motion in a shoulder joint
is set forth by regulation as forward elevation (flexion) from zero
to 180 degrees, abduction from zero to 180 degrees, external
rotation from zero to 90 degrees, and internal rotation from zero
to 90 degrees. See 38 C.F.R. 4.71, Plate I.

The veteran has urged special attention and consideration of
arthritis and pain. Pursuant to 38 C.F.R. 4.71a, Diagnostic Code
5010, arthritis due to trauma, substantiated by x-ray findings,
shall be rated as arthritis, degenerative, pursuant to Diagnostic
Code 5003. Diagnostic Code 5003 provides that arthritis established
by x-ray findings will be rated on the basis of limitation of
motion under the appropriate diagnostic codes for the specific
joint or joints involved. Diagnostic Code 5201 constitutes an
appropriate code contemplating limitation of motion in the
shoulder. Diagnostic Code 5201 provides that with limitation of
motion of the arm to 25 degrees from side; rate as 40 percent
disabling in the major extremity and

- 13 -

30 percent disabling in the minor extremity. Where such motion is
limited to midway between side and shoulder level; rate as 30
percent disabling in the major extremity and 20 percent disabling
in the minor extremity. At shoulder level, rate as 20 percent
disabling in the major or minor extremity.

After reviewing the evidence, the Board is unable to find any
clinical findings showing such limitation of motion to warrant a
rating in excess of 20 percent under Diagnostic Code 5201. It
appears from the medical record that the veteran is able to move
his right upper extremity to at least midway between side and
shoulder level. Treatment records demonstrate consistent range of
motion findings to at least 90 degrees, or shoulder level. After
reviewing the clinical findings of record, the Board finds that no
clinical findings to date support a limitation of motion of the
minor shoulder to more than a 20 percent evaluation. Thus, under
Diagnostic Code 5201, the veteran would not be entitled to a higher
rating than the currently assigned 20 percent.

The veteran has registered complaints of pain over the years in the
context of a number of claims for increased evaluations that
predate the present claim. There is no indication that his pain has
become more severe than it was previously. In fact, the most recent
VA examination noted only mild tenderness to palpation and did not
record any objective evidence of pain manifested by wincing or
indications of pain on manipulation or motion. Although the pain
attested to by the veteran can be an important factor in evaluating
a given disability, 38 C.F.R. 4.59; Deluca v. Brown, 8 Vet. App.
202 (1995), some functional loss supported by adequate pathology
must be apparent. 38 C.F.R. 4.40. In this case, there is no
functional loss attributable to pain beyond that evidenced by
clinical testing. Significantly, the examiner who conducted the
examination in February 2001 commented that there was no evidence
of weakness of movement or fatigability. Those findings are
consistent with those of the January 1997 VA examiner, who
commented -that the right shoulder was fully functional and there
was no reason for flare-ups and limitation of motion. Additionally,
private treatment records dated in 1999 demonstrate near full range
of motion and improvement following physical therapy.

- 14 -

The Board has considered the pertinent provisions of 38 C.F.R.
4.40, 4.45, taking into consideration the objective findings as
well as the subjective statements of the veteran. The Board does
not doubt that the veteran suffers from pain as documented
throughout the medical record, and the Board also notes loss of
grip strength as well as evidence of degenerative changes. However,
it appears that the current 20 percent rating for a minor extremity
fully contemplates the effects of such pain and loss of strength.
In fact, the record seems to suggest that the limitation of motion
demonstrated clinically is basically due to such pain. There is no
evidence to suggest any additional functional loss due to pain.

The Board has also considered rating the veteran's disability under
Diagnostic Code 5202, which contemplates other impairment of the
humerus. Under this Diagnostic Code, loss of head of (flail
shoulder) would be rated as 80 percent disabling with involvement
of the major extremity and 70 percent disabling if in the minor
extremity. Nonunion of (false flail joint) would be evaluated as 60
percent disabling in the major extremity and 50 percent disabling
in the minor extremity. Fibrous union would be evaluated as 50
percent disabling in the major extremity and 40 percent disabling
in the minor extremity. Recurrent dislocation of at scapulohumeral
joint with frequent episodes and guarding of all arm movements
would be rated as 30 percent disabling in the major extremity and
20 percent disabling in the minor extremity. Malunion of with
marked deformity; rate as 30 percent disabling in the major
extremity and 20 percent in the minor extremity. Malunion with
moderate deformity; rate as 20 percent disabling in the major or
minor extremity. The veteran's disability picture does not
approximate a level of severity approaching any higher than a 20
percent evaluation under Diagnostic Code 5202.

Diagnostic Code 5200 provides for evaluation of ankylosis. However,
there is no evidence of ankylosis of the humerus and scapula or
that they move as one piece. Thus, it is inappropriate to rate the
veteran under this Diagnostic Code. Likewise, Diagnostic Code 5203,
which contemplates impairment of the clavicle or scapula, would be
inappropriate.

15 -

Review of the claims folder also reveals that the veteran was
timely notified of the proposed reduction and given the opportunity
to submit additional evidence and request a predetermination
hearing pursuant to 38 C.F.R. 3.105. Moreover, the Board notes that
although the 30 percent rating had been in effect for at least five
years, the provisions of 38 C.F.R. 3.344(a) and (b), which related
to the adequacy of VA examinations preceding rating reductions when
compared with the evidence before rating boards when the higher
rating was established, are of no bearing upon the proposed
reduction at issue inasmuch as the reduction was not predicated
upon production of medical evidence demonstrating an improvement in
a disability. See 38 C.F.R. 3.344(a). Instead, the reduction was
based upon the discovery that a minor shoulder was clearly and
unmistakably rated as though it was a major shoulder when in fact
it was the veteran's minor shoulder. Under these circumstances, the
reduction was proper.

There is no competent evidence of record which indicates that the
veteran's right shoulder has caused marked interference with
employment beyond that which is contemplated under the schedular
criteria, or that there has been any necessary inpatient care.
Thus, there is no basis for consideration of an extraschedular
evaluation under the provisions of 38 C.F.R. 3.321(b)(1). Shipwash
v. Brown, 8 Vet. App. 218, 227 (1995). There is nothing in the
evidence of record to indicate that the application of the regular
schedular standards in impractical in this case. See Bagwell v.
Brown, 9 Vet. App. 337, 338-9 (1996).

ORDER

The appeal is denied.

ALAN S. PEEVY
Member, Board of Veterans' Appeals

16 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These-changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

17 - 




